                                                            JS-6

                                                            4/19/2019

                                                             CW




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


GRACE LECHUGA PANIAGUA,              CASE NO. 2:17-CV-07209-SK
                  Plaintiff,
            v.                       JUDGMENT
NANCY A. BERRYHILL,
Commissioner of Social Security,
                  Defendant.




     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.

DATED: April 19, 2019
                                       STEVE KIM
                                       U.S. MAGISTRATE JUDGE
